Citation Nr: 0505890	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  95-28 665 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
currently assigned for post-traumatic arthritis of the right 
knee with limitation of motion.

2.  Entitlement to a compensable evaluation for left knee 
instability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION


The veteran served on active duty from September 1972 to 
September 1976 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 Regional Office (RO) 
decision of the Department of Veterans Affairs (VA), which 
granted an increased rating of 20 percent for the veteran's 
service-connected right knee disability and denied the 
veteran's claim for a compensable evaluation for his left 
knee instability.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected right knee disability from 10 percent to 20 
percent.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.







REMAND


?	This case is remanded to obtain a VA joints examination.


During the course of the appeal, in January 2005, the veteran 
testified at his Board hearing that his service-connected 
right and left knee disabilities had worsened since his last 
VA examination, which took place in June 1999.  Although the 
veteran has submitted additional records, they include 
service medical records and private and VA treatment records 
dated from 1976 to 1999, prior to the alleged worsening.  
Under the circumstances, the Board finds that a new 
examination is warranted.  See 38 C.F.R. § 3.327(a) (2004) 
(re-examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect);  see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).

The veteran's limitation of motion of his right and left leg 
due to pain from his knees must be considered.  Specifically, 
in evaluating increased rating claims for musculoskeletal 
disabilities, the Court of Veterans Appeals (Court) has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(2004) or 38 C.F.R. § 4.45 (2004).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (2004) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims.  

The veteran was last provided a VA examination for his knees 
in June 1999.  However, the examiner did not comment on the 
degree of the veteran's pain on motion for both of his legs.  
Therefore, the veteran needs to be afforded another VA 
examination so that his limitation of flexion and extension 
of both legs can be measured with the examiner commenting on 
when painful motion begins.  The examining physician should 
also note how manifestations such as painful motion, 
weakness, and fatigability limit functional ability and range 
of motion.  Therefore, further development is needed prior to 
evaluation of the veteran's claim for an increased rating for 
his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and 
associate with the claims file any copies of VA and 
private medical records regarding the veteran's knees 
from 1999 to present.

2.  The appellant should be afforded a VA orthopedic 
examination to determine the nature and severity of his 
service-connected disabilities of the right and left 
knee.  The examiner should provide diagnoses of all 
disorders of the veteran's knees.  Such tests as the 
examining physician deems appropriate should be 
performed.  These tests should include a complete test 
of the range of motion of the veteran's knees.  The 
examination report should include responses to the 
following medical questions: 

a.  What are the ranges of motion for 
each of the veteran's knees in terms of 
flexion and extension?

b.  Does the veteran have recurrent 
subluxation or lateral instability in 
either or both knees, and if he does, can 
such recurrent subluxation or lateral 
instability be described as slight, 
moderate, or severe?  

c.  Does the veteran have arthritis in 
either or both knees?

d.  Do either or both of the veteran's 
knees exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

e.  Does pain significantly limit 
functional ability during flare-ups or 
when either or both knees are used 
repeatedly over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

f.  If the examiner determines that, it 
is not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above has 
been completed, the RO should review the 
veteran's claims folder and ensure that all 
the foregoing development has been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

4.  The RO should readjudicate the appellant's 
claim of entitlement to an increased rating 
for his service-connected right and left knee 
disabilities, with particular consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  In so doing, the 
RO should consider whether the veteran is 
entitled to separate ratings for arthritis and 
instability of the knee and should also 
consider the Office of the General Counsel 
opinions VAOPGCPREC 23-97 (July 1, 1997), 
VAOPGCPREC 09-98 (August 14, 1998) and 
VAOPGCPREC 9-2004 (September 17, 2004).  In 
the event that the claim is not resolved to 
the satisfaction of the appellant, he should 
be provided a supplemental statement of the 
case, which includes a summary of additional 
evidence submitted, any additional applicable 
laws and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the applicable 
time to submit additional argument, the case 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



